              Case 19-10289-LSS       Doc 394     Filed 04/19/19   Page 1 of 11



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

In re:                                               Chapter 11

IMERYS TALC AMERICA, INC., et al.,                   Case No. 19-10289 (LSS)

                Debtors.                             (Jointly Administered)
                                                     Hearing Date: April 26, 2019 at
                                                     2:00p.m. (ET) Objection Deadline:
                                                     April 25, 2019 at 4:00 p.m. (ET)


    MOTION TO COMPEL DEBTORS’ RESPONSES TO DISCOVERY IN AID OF
    THE OBJECTIONS TO THE DEBTORS’ MOTION TO APPOINT A FUTURE
      CLAIMANTS REPRESENTATIVE, AND IN THE ALTERNATIVE, TO
     ADJOURN THE HEARING ON THE DEBTORS’ MOTION TO APPOINT
         JAMES L. PATTON AS FUTURE CLAIMS REPRESENTATIVE

         The Certain Excess Insurers1 respectfully file this Motion to Compel and, in the

alternative, seek an Adjournment of the Hearing on the Debtors’ Motion For Order

Appointing James L. Patton, Jr., As Legal Representative For Future Talc Personal Injury

Claimants, Nunc Pro Tunc To The Petition Date (DKT. 100), until Debtors provide the

disclosures requested.

                                       ARGUMENT

         The Office of the United States Trustee and Certain Excess Insurers separately

objected to Debtors’ Motion to appoint James Patton as the Future Claimant’s


1
     The “Certain Excess Insurers” are Columbia Casualty Company, Continental Casualty
     Company, the Continental Insurance Company, as successor to CNA Casualty of California
     and as successor in interest to certain insurance policies issued by Harbor Insurance
     Company, Lamorak Insurance Company (formerly known as OneBeacon America Insurance
     Company), as successor to Employers’ Surplus Lines Insurance Company, and Stonewall
     Insurance Company (now known as Berkshire Hathaway Specialty Insurance Company) to
     the extent that they issued policies to Cyprus Mines Corporation prior to 1989.


                                              1
             Case 19-10289-LSS        Doc 394      Filed 04/19/19    Page 2 of 11



Representative.2 In support of its objections, Certain Excess Insurers served fifteen

narrowly tailored document requests and seven even more narrowly targeted Requests

For Admission on the Debtors on March 22, 2019. The Debtors refused to respond to the

document requests other than to object and did not provide responsive answers to any of

the requests for admission save one.

       On March 25, 2019, Ms. Ramsey, counsel for the Official Committee of Tort

Claimants, touted in open court that she is collaborating with Mr. Patton’s counsel and

Debtors and has been provided information on the tort claimants that she obtained from

the Debtors.3 Mr. Patton also disclosed in his application that the Debtors gave Mr.

Patton and his counsel access to a data room full of documents about the tort claims




2
    Dkt. 184, Certain Excess Insurers Limited Objection To Debtors’ Motion For Order
    Appointing James Patton, As Legal Representative For Future Talc Personal Injury
    Claimants (March 13, 2019); Dkt. 347, United States Trustee’s Objection To Debtors’
    Motion For Entry Of An Order Appointing James L. Patton, Jr., As Legal Representative For
    Future Talc Personal Injury Claimants, Nunc Pro Tunc To The Petition Date (Apr. 10, 2019);
    Dkt. 100, Debtors’ Motion For Order Appointing James L. Patton, Jr., As Legal
    Representative For Future Talc Personal Injury Claimants, Nunc Pro Tunc To The Petition
    Date (Feb. 27, 2019).
3
    See Transcript of March 25, 2019 Hearing, Dkt. 310 at 20:10-19 (“Ms. Ramsey: As part of
    formulating a plan, the committee is going to be conducting a thorough investigation of the
    debtors’ assets including potential litigation claims. And we have started moving forward
    with that investigation already. The debtor has begun to make documents and information
    available on an informal basis, and we are expecting to continue over the next few weeks,
    negotiation over further production. We intend to go through that information as quickly as
    possible.”) and 21:13-17 (“Ms. Ramsey: …until that hearing is set, we are going to continue
    to work with Mr. Patton’s office who has already, as the court knows, been engaged in
    prepetition due diligence with the debtor. And has been extremely helpful in bringing the
    committee up to speed.”); see also, Transcript of April 12, 2019 Status Conference, Dkt. 369
    at 18:7-10 (“Mr. Moran: . . . there’s been discussion about the debtors making prior
    disclosures to the proposed future claims representative. Those disclosures may have -- I
    don’t know -- included common interest information.”).


                                               2
             Case 19-10289-LSS        Doc 394      Filed 04/19/19    Page 3 of 11



generated into the defense of these claims.4 The extent to which Debtors disclosed work

product generated in the underlying defense of the tort claims to Mr. Patton goes directly

to evaluating Mr. Patton’s potential conflicts of interest under Bankruptcy Rule 2014 and

Bankruptcy Code §§ 327(a) and 328(c).5

       Certain Excess Insurers are facing demands in the tort system and need to know

forthwith and with specificity what documents Mr. Patton has and has shared with the

tort plaintiffs’ counsel that may implicate the ongoing defense of these tort claims.

Certain Excess Insurers requested Debtors’ cooperation pursuant to provisions in the

Cyprus Historical Policies that obligate policyholders to cooperate with insurers in the

joint defense of tort claims. Cyprus made a similar request.6 Only when Debtors’

cooperation was not forthcoming did we serve discovery requests.

       The discovery requests at issue are straightforward and few in number.7 The

document requests seek a copy of the claims database that Debtors provided to Mr.

Patton and his counsel together with all fields in the database and the indices and other


4
    See Application for Future Claimants’ Representative, Dkt. 101, at ¶ 16 (February 27, 2019).
5
    Certain Excess Insurers do not seek drafts of the Plan of Reorganization where there may be
    privileged documents between Debtors and the Future Claimants’ Representative.
6
    See Transcript of April 12, 2019 Status Conference, Dkt. 369 at 18:11-17 (“Mr. Moran: . . .
    we’ve asked the question, but have not gotten an answer as to whether or not there has been
    common interest information disclosed to the proposed FCR. We have been told by the
    debtors that they do not believe that they, in any way, breached the common interest
    agreement, but they have not said whether common interest information has been
    disclosed.”).
7
    See Declaration of D. Schweon (“Schweon Decl.”) at Ex. 1, Certain Excess Insurers First Set
    of Requests for Production to Debtors; Schweon Decl. at Ex. 2, Certain Excess Insurers First
    Set of Requests for Admission to Debtors; Schweon Decl. at Ex. 3, Debtors’ Responses to
    Insurers Requests for Production; Schweon Decl. at Ex. 4, Debtors Responses to Insurers
    Requests for Admission;


                                               3
              Case 19-10289-LSS        Doc 394      Filed 04/19/19   Page 4 of 11



documents that describe the categories of documents that the Debtors made available to

Mr. Patton and his counsel.8 They also seek correspondence between Debtors and Mr.

Patton—or their counsel—and Scott Gilbert, who has been the subject of particular

scrutiny and directives by the Third Circuit9 arising from his extensive conflicts in

asbestos bankruptcies.10 Debtors obfuscated rather than respond to these requests.

Efforts to get an answer from Mr. Bjork as to whether Mr. Gilbert is playing an

undisclosed role in this case behind the scenes have gotten no answer other than that the

Debtor has not hired Mr. Gilbert.11

        Whether Mr. Gilbert is collaborating with Debtors and Mr. Patton should be

disclosed; indeed, they have an affirmative fiduciary obligation to disclose such conflicts

to the Court. See 1 Collier on Bankruptcy (15th ed.) ¶ 8.01[1]; In re Congoleum Corp.,

426 F.3d 675, 687 (3d Cir. 2005) (“Bankruptcy professionals are required to examine

their relationship not only based on the two-party litigation model, but also one guided by


8
     See Schweon Decl. at Ex. 1, Certain Excess Insurers First Set of Requests for Production to
     Debtors, at Nos. 1 and 6.
9
     In re Congoleum Corp., 426 F.3d 675, 679, n. 12 (3d Cir. 2005) (discussing Scott Gilbert’s
     several conflicts and holding that “Gilbert would have been acting under a concurrent
     conflict under either version of the [New Jersey Rules of Professional Conduct]” and
     precluding Gilbert’s retention under the Rules of Professional Conduct and the Bankruptcy
     Code); In re Pittsburgh Corning, 308 B.R. 716 (Bankr. W.D. Pa. 2004) (the bankruptcy court
     refused to allow a fee of $30 million to be received by Gilbert in representing the asbestos
     claimants’ committee. The judge found Scott Gilbert had a conflict of interest in that pre-
     package asbestos proceeding.).
10
     Schweon Decl. at Ex. 1, Certain Excess Insurers First Set of Requests for Production to
     Debtors, at Nos. 9-10; see Schweon Decl. at Ex. 5, Letter from T. Schiavoni for Certain
     Excess Insurers to J. Bjork, Counsel for Debtors, Dated April 16, 2019; Schweon Decl. at Ex.
     6, Letter from K. Posin, Counsel for Debtors, to T. Schiavoni, Dated April 18, 2019.
11
     Schweon Decl. at Ex. 6, Email from K. Posin, Counsel for Debtors, to T. Schiavoni, Dated
     April 18, 2019 (“Your April 16 letter also questions the involvement of Scott Gilbert. Scott
     Gilbert has not been retained by the Debtors.”).


                                                4
              Case 19-10289-LSS        Doc 394      Filed 04/19/19   Page 5 of 11



“a stricter, fiduciary standard.”).

        The Requests For Admission are similarly highly targeted. Six of the seven

requests ask simply that the Debtor admit or deny that a particular category of document

generated in connection with the underlying defense was provided to Mr. Patton and his

counsel. For example, the Requests ask Debtors to admit whether, before

commencement of Imerys’ bankruptcy, “Imerys and/or its counsel provided Mr. Patton

and/or his counsel with”:

            • Doc. Request No. 1: “documents generated by defense counsel
              charged with defending [talc-related or asbestos-related] claims
              asserted against Cyprus”;12

            • Doc. Request No. 2: “documents that refer to statements, opinions
              and/or finding by defense counsel charged with defending [talc-
              related or asbestos-related] claims asserted against Cyprus”;13

            • Doc. Request No. 3: “documents that relate to the defense of claims
              asserted against Cyprus”;14

            • Doc. Request No. 4: “documents that relate to Cyprus”;15

            • Doc. Request No. 5: “claims databases concerning bodily injury
              claims asserted against Cyprus.”16

        The Debtors failed to provide the required admission or denial to these requests. It

speaks volumes that Debtors cannot deny these requests, which were designed to flush



12
     Schweon Decl. at Ex. 2, Certain Excess Insurers First Set of Requests for Admission to
     Debtors, at No. 1.
13
     Id. at No. 2.
14
     Id. at No. 3.
15
     Id. at No. 4.
16
     Id. at No. 5.


                                                5
              Case 19-10289-LSS         Doc 394      Filed 04/19/19    Page 6 of 11



out what Debtors revealed to the tort claimants about the claims for which they seek

insurance coverage. Despite attempting to resolve these discovery disputes with Debtors

outside of Court on April 16 and April 18, 2019, Debtors refuse to produce documents or

respond in any meaningful way to the Requests.17

        A mass of information on the claims against Cyprus was conveyed through the

data room to Mr. Patton. In addition, it is apparent that the Debtors provided Mr. Patton

with a database of the work generated by defense counsel to the Debtors or Cyprus. The

almost $1 million in fees that Mr. Patton and his counsel have run up reviewing these

documents and the database speaks to the breath of the scope and contents of the database

and dataroom.18 Debtors’ counsel has also been upfront in acknowledging that Mr.

Patton is working with the tort plaintiffs’ counsel and sharing information with them.19

        It is a fundamental requirement of the Bankruptcy Code and Bankruptcy Rules

that a professional seeking employment must disclose all of its connections with creditors

and reveal any interests adverse to the estate. See 11 U.S.C. §§ 101(14), 327(a) and

Bankruptcy Rule 2014. Disclosure “goes to the heart of the integrity of the bankruptcy

system.” In re Universal Bldg. Prod., 486 B.R. 650, 663 (Bankr. D. Del. 2010) (failure of



17
     See Schweon Decl. at Ex. 5, Email from T. Schiavoni for Certain Excess Insurers to J. Bjork,
     Counsel for Debtors, Dated April 16, 2019; Schweon Decl. at Ex. 6, Email from K. Posin,
     Counsel for Debtors, to T. Schiavoni, Dated April 18, 2019.
18
     See Dkt. 347, Objection of U.S. Trustee to Future Claimants’ Representative at ¶ 6.
19
     Schweon Decl. at Ex. 6, Email from K. Posin, Counsel for Debtors, to T. Schiavoni, Dated
     April 18, 2019 (“to the extent the Debtors are working to get both the Tort Committee and
     the proposed FCR up to speed on issues central to the Debtors’ bankruptcy proceedings, we
     believe this is precisely what the Court would expect (if not demand) from the parties at this
     early stage of the case.”).


                                                 6
              Case 19-10289-LSS        Doc 394      Filed 04/19/19    Page 7 of 11



prospective counsel for unsecured creditors committee to provide complete and accurate

disclosure at the outset of their connections with creditors warranted denial of

committee’s applications); In re eToys, Inc., 331 B.R. 176, 187 (Bankr. D. Del. 2005); In

re B.E.S. Concrete Prods., Inc., 93 B.R. 228, 236–38 (Bankr.E.D.Cal.1988)

(disqualifying special counsel who failed to disclose that it represented co-defendants in

litigation it was handling for debtor).

        The duty to disclose conflicts of interests under Bankruptcy Rule 2014 is

“sacrosanct.” See, e.g., In re Leslie Fay Cos., 175 B.R. 525, 533 (Bankr. S.D.N.Y. 1994);

see generally 9 Collier on Bankruptcy ¶ 2014.03 (15th ed. 2004). Timely and complete

disclosure supports the Bankruptcy Court’s obligation “ ‘to root out impermissible

conflicts of interest’ under Bankruptcy Code §§ 327(a) and 328(c).” In re eToys, Inc., 331

B.R. 176, 189–90 (Bankr. D. Del. 2005) (quoting Rome v. Braunstein, 19 F.3d 54, 58 (1st

Cir. 1994)). Thus, Mr. Patton’s potential conflicts of interest must be disclosed.

        The information sought is directly relevant to the motion to retain Mr. Patton and

his counsel. The U.S. Trustee’s Objection explains in depth the conflicts that Mr. Patton

and his counsel may have. To the extent Debtors turned over to Mr. Patton work product

generated in the defense of claims and information that reveals strategies and defense

assessment of the claims, disclosure needs to made of this before consideration of Mr.

Patton’s retention.20 Among other things, the Debtors production of work product or

otherwise confidential information to Mr. Patton and the tort claimants may prejudice


20
     Certain Excess Insurers do not seek drafts of the Plan of Reorganization where there may be
     privileged documents between Debtors and the Future Claimants’ Representative.


                                                7
              Case 19-10289-LSS        Doc 394      Filed 04/19/19   Page 8 of 11



Certain Excess Insurers’ defense of these tort claims. To the extent Debtors refuse to

respond to document requests and RFAs on this subject, Debtors cannot meet their

burden of showing Mr. Patton’s disinterest.

        The two objections that the Debtors asserted as an excuse for not providing any

discovery are frivolous.21

        Privilege does not excuse the Debtors non-compliance. The discovery requests

seek documents that the Debtors disclosed to third-party tort claimants about the tort

claims against them. The Debtors have adverse interests to the future claimants. See, e.g.,

In re Amatex Corp., 755 F.2d 1034, 1042-43 (3d Cir. 1985) (“None of the parties

currently involved in the reorganization proceedings have interests similar to those of

future claimants.”). Indeed, Debtors’ privilege objection highlights precisely why

Debtors must disclose the information they turned over to Mr. Patton to disclose to third-

party tort claimants. In any event, any alleged claims of privilege was waived by the

Debtors’ failure to provide a privilege log of any kind.

        Nor is Debtors’ standing objection well founded. The bankruptcy court decision

in Mid-Valley on which the Debtors rely was superseded by the Third Circuit’s



21
     Debtors and Mr. Patton have an affirmative duty to disclose conflicts of interests under
     Bankruptcy Rule 2014. See, e.g., In re Leslie Fay Cos., 175 B.R. 525, 533 (Bankr. S.D.N.Y.
     1994); see generally 9 Collier on Bankruptcy ¶ 2014.03 (15th ed. 2004). The bankruptcy
     court must be given timely and complete disclosure to “exercise its own ongoing affirmative
     responsibility ‘to root out impermissible conflicts of interest’ under Bankruptcy Code §§
     327(a) and 328(c).” In re eToys, Inc., 331 B.R. 176, 189–90 (Bankr. D. Del. 2005) (quoting
     Rome v. Braunstein, 19 F.3d 54, 58 (1st Cir. 1994)). Thus, the existence and extent of Mr.
     Patton’s potential conflicts of interest with the estate are required to be disclosed.




                                                8
             Case 19-10289-LSS       Doc 394      Filed 04/19/19   Page 9 of 11



subsequent ruling in Congoleum. In Century Indem. Co. v. Congoleum Corp. (In re

Congoleum Corp.), 426 F.3d 675 (3d Cir. 2005), the Third Circuit held that insurers had

standing to challenge the retention of professionals. Courts apply Congoleum broadly,

finding that even parties with no stake in the bankruptcy have standing to challenge

ethical concerns. See Fischetti v. Scarpone, No. CIV.A. 06-4838(SRC), 2008 WL

877853, at *2 (D.N.J. Mar. 28, 2008) (defendant in adversary proceeding had no “actual

stake” in the bankruptcy proceeding, but nonetheless had standing to be heard regarding a

potential conflict of interest involving the U.S. Trustee).

       Even more than the appointment of special insurance counsel in Congoleum, the

retention of a Future Claimants Representative will affect the resolution of issues that

may directly affect the rights of insurers and fairness to the asbestos claimants. See In re

Global Indus. Techs., Inc., 645 F.3d 201, 214 (3d Cir. 2011) (en banc) (Insurers had

standing to object to plan where their non-frivolous allegations of collusion between

debtor’s counsel and asbestos claimants’ counsel called into question the integrity of the

bankruptcy process, and no one else involved in the case was likely to raise that issue).

As the retention raises of a future claimants representative raises procedural due process

concerns that implicate the integrity of the bankruptcy court proceeding as a whole, the

insurers indisputably have standing based on Third Circuit’s ruling.

                                      CONCLUSION

       Certain Excess Insurers respectfully request that the Court order the Debtors to

comply with the document requests and requests for admission attached as Exhibits 1 and

2 to the Schweon Declaration. In the alternative, Certain Excess Insurers seek an



                                              9
           Case 19-10289-LSS       Doc 394      Filed 04/19/19   Page 10 of 11



adjournment of the hearing on Debtors’ Motion to Appoint James Patton as the Future

Claimant’s Representative until Debtors respond to the discovery requests.




                                           10
              Case 19-10289-LSS   Doc 394    Filed 04/19/19   Page 11 of 11



Dated: April 19, 2019                       Respectfully Submitted,


                                            By: /s/ Stamatios Stamoulis
                                               Stamatios Stamoulis (#4606)

                                            STAMOULIS & WEINBLATT LLC
                                            800 N. West Street, Third Floor
                                            Wilmington, Delaware 19801
                                            Telephone: +1 302 999 1540
                                            Facsimile: +1 302 762 1688

                                            and

                                            O’MELVENY & MYERS LLP
                                            Times Square Tower
                                            7 Times Square
                                            New York, New York 10036-6537
                                            Telephone: +1 212 326 2000
                                            Facsimile: +1 212 326 2061

                                            Tancred Schiavoni (pro hac vice)
                                            tschiavoni@omm.com
                                            Janine Panchok-Berry (pro hac vice)
                                            jpanchok-berry@omm.com

                                            Counsel for Columbia Casualty Company,
                                            Continental Casualty Company, the
                                            Continental Insurance Company, as
                                            successor to CNA Casualty of California
                                            and as successor in interest to certain
                                            insurance policies issued by Harbor
                                            Insurance Company, Lamorak Insurance
                                            Company (formerly known as OneBeacon
                                            America Insurance Company), as successor
                                            to Employers’ Surplus Lines Insurance
                                            Company, and Stonewall Insurance
                                            Company (now known as Berkshire
                                            Hathaway Specialty Insurance Company)
                                            to the extent that they issued policies to
                                            Cyprus Mines Corporation prior to 1989
OMM_US:76813209.3




                                        11
